19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 1 of 15


                                        PROMISSORY NOTE
                                     (World Class - Austin Portfolio)

$22,932,250                                                                            September 21, 2018

         FOR VALUE RECEIVED, the undersigned, 900 CESAR CHAVEZ, LLC, 905 CESAR
CHAVEZ, LLC, STH AND RED RIVER, LLC and 7400 SOUTH CONGRESS, LLC, each a Delaware
limited liability company Qointly, severally and collectiVely, as the context may require, "Borrower"), the
principal place of business of which is 401 Congress Avenue, 3yct Floor, Austin, Texas 78701, promises to
pay to the order of U.S. REAL ESTATE CREDIT HOLDINGS III-A, LP, an Irish limited partnership
("Lender"), having its principal office at 11755 Wilshire Blvd., Suite 1425, Los Angeles, CA 90025, or at
such other place as Lender may designate to Borrower in writing from time to time, the principal amount
of TWENTY TWO MILLION NINE HUNDRED THIRTY TWO THOUSAND TWO HUNDRED FIFTY
AND N0/100 DOLLARS ($22,932,250.00) in lawful money of the United States of America (the "Loan"),
with interest thereon to be computed on the unpaid principal balance at the "Note Rate" (as defined herein),
adjusted with respect to each Interest Period (as defined herein), together with all other amounts due
hereunder and under the other Loan Documents (as defined in the Loan Agreement (as defined herein)),
and to be paid in installments as set forth in this Note. Capitalized terms used herein but not defined herein
shall have the meaning set forth in that certain Loan Agreement (the "Loan Agreement") between Borrower
and Lender, dated as the date hereof.

                1.       TERMS OF PAYMENT

                 (a)     (i)      Borrower shall deliver to Lender (A) on the date the proceeds of the Loan
are advanced to or for the benefit of Borrower (the "Initial Funding Date"), a payment of interest only for
the period from and including the Initial Funding Date through and including September 30, 2018 and (B)
thereafter, commencing on November 1, 2018 (the "First Payment Date") and on each Payment Date (as
hereinafter defined) thereafter throughout the term of the Loan, monthly payments of interest in arrears. As
used herein, "Payment Date" means the First Payment Date and the first day of each calendar month
thereafter throughout the term of the Loan and "Monthly Payment" shall mean each payment of interest
and principal (if any) due on each Payment Date throughout the term of the Loan.

                        (ii)   On the Initial Funding Date, Borrower shall pay to Lender a loan
commitment fee (the "Loan Commitment Fee") in the amount equal to one percent (1 %) of the maximum
amount of the Loan. Borrower hereby authorizes Lender to disburse on the Initial Funding Date a portion
of the Loan in such amount directly to Lender in payment of the Loan Commitment Fee. The Loan
Commitment Fee shall be deemed earned upon payment and shall not be subject to reduction or be
refundable under any circumstances.

                         (iii) Borrower agrees to pay to Lender an annual unused commitment fee equal
to one-half percent (0.5%) on the average daily unused Future Advance Funding Amount (i.e., total
maximum stated amount of the Loan minus the aggregate Loan proceeds then disbursed to Borrower),
payable in arrears on each Payment Date.

                 (b)      Unless extended pursuant to Section l(f) hereof or accelerated following an Event
of Default pursuant to the terms of the Loan Documents, the unpaid principal amount, together with all
accrued and unpaid interest thereon, the Exit Fee (as defined herein) and any and all accrued and unpaid
sums under the Loan Documents shall be due and payable on October 1, 2020 (the "Maturity Date").
Interest on the principal amount of this Note shall be calculated on the basis of a 360-day year and based
on the actual number of days elapsed for any period in which interest is being calculated. Solely for the
purpose of making any payment hereunder, but not for the purpose of calculating the amount thereof or the


                                                                                        EXHIBIT "1"

                                                                                                    ATX000001
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 2 of 15


application/allocation thereof to principal and interest, if the first (1st) day of a given month is not a
Business Day (as defined herein), then the Payment Date for such month shall be the next succeeding
Business Day. All amounts due under this Note shall be payable without setoff, counterclaim or any other
deduction whatsoever. "Business Day", as used herein, shall mean a day other than (i) a Saturday or Sunday,
or (ii) any other day on which commercial banks in the State of California or the State of Texas are not
permitted or required to be open for general banking business.

                  (c)      Payments in federal funds immediately available at the place designated for
payment received by Lender prior to 2:00 p.m. local time of such place on a day on which Lender is open
for business at said place of payment shall be credited prior to close of business while other payments may,
at the option of Lender, not be credited until immediately available to Lender in federal funds at the place
designated for payment prior to 2:00 p.m. local time at said place of payment on a day on which Lender is
open for business. Each such monthly installment shall be applied first, to the payment of accrued interest,
second, to any amounts hereafter advanced by Lender hereunder or under any other Loan Document, third,
to any late fees, fourth, to other amounts payable to Lender, and, last, to reduction of principal.

                   (d)     The term "Note Rate" as used in the Loan Documents and this Note shall mean an
interest rate equal to the sum of the following, rounded up to the nearest one-sixteenth percent (1/16% ): (i)
the greater of (A) one and eight tenths percent (1.80%) per annum, or (B) LIBOR (as defined herein), plus
(ii) six percent (6%) per annum. The term "LIBOR" means the rate per annum which is equal to the London
Interbank Offered Rate reported from time to time by Reuters Screen LIBOROl Page, at which foreign
branches of major United States banks offer United States dollar deposits to other banks for a one-month
period in the London interbank market at approximately 11 :00 a.m., London time, on the first calendar day
of the applicable month, or if such day is not a Eurodollar Business Day (as defined herein), the first
succeeding Eurodollar Business Day. If such interest rate shall cease to be available from Reuters Screen
LIBOROl Page, LIBOR shall be determined from such financial reporting service as Lender shall
reasonably determine and use with respect to Lender's other loan facilities on which interest is determined
on LIBOR (or such other commercially reasonable and comparable index should LIBOR no long be
available). If two or more such rates appear on Reuters Screen LIBOROl Page or other applicable pages,
the rate in respect of such Interest Period will be the arithmetic mean of such offered rates, absent manifest
error. The term "Eurodollar Business Day" means any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close but excluding therefrom any day
on which commercial banks are not open for dealings in U.S. dollar deposits in the London interbank
market. The term "Interest Period" means the period from and including the first day of each calendar
month during the term of the Loan through and including the last day of the same calendar month.

                  (e)     For each Interest Period, Lender shall calculate the interest payable for such
Interest Period at the Note Rate on the unpaid principal balance as of the first Eurodollar Business Day
of the Interest Period, and no adjustments to such payment amount shall be made on account of
principal payments made during the Interest Period after the first Eurodollar Business Day thereof;
provided, however, that in all events, adjustments to such payment amount shall be made on account
of disbursements from the Reserves made during the Interest Period after the first Eurodollar Business
Day therefor. Lender's determination of LIBOR as in effect from time to time, and Lender's
calculations of interest payable for an Interest Period, shall be conclusive and binding absent manifest
error. Borrower shall purchase, at Borrower's sole cost and expense, a two (2) year interest rate cap,
to the benefit of Lender at the one (1) month LIBOR estimated benchmark of up to three percent (3%)
for the initial term of the Loan, with a notional amount equal to the principal amount of the Loan, and
otherwise with terms acceptable to Lender in Lender's sole but reasonable discretion (the "Initial
Cap"). Borrower shall indemnify Lender from and against any loss, cost, expense, charge or penalty
which Lender may sustain or incur as a consequence of a breach, default or termination of any interest
rate swap, rate cap transaction, rate floor transaction, rate collar transaction or similar transaction

                                                      2


                                                                                                     ATX000002
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 3 of 15


governing any amounts disbursed hereunder resulting from Borrower's prepayment of any amount
hereunder. A certificate from Lender as to the amount of any such loss or expense to Lender, furnished
to Borrower by Lender shall be conclusive and binding upon Borrower in the absence of demonstrable
error in the information on which such certificate is based.

                (t)     Borrower shall have one (1) option to extend the Maturity Date until twelve (12)
months after the scheduled Maturity Date (the "Extension Term"), provided that Borrower's right to
exercise such option shall be subject to and conditioned on Borrower's satisfaction of all of the following
terms and conditions:

                                  (i)      Borrower shall deliver to Lender a notice (the "Extension
        Notice"), not earlier than ninety (90) days prior to the scheduled Maturity Date, nor later than thirty
        (30) days prior to the scheduled Maturity Date, of Borrower's election to extend the scheduled
        Maturity Date as permitted in this Section 1(0, which election shall be irrevocable.

                                (ii)    No Default or Event of Default shall have occurred and shall
        remain uncured (as of the date of the Extension Notice or as of the date on which the Extension
        Term would commence).

                                  (iii)   All of the representations and warranties of Borrower or any
        indemnitor or guarantor contained in the Loan Documents shall be true, accurate and complete in
        all material respects as of the date the Extension Notice is given and as of the date on which the
        Extension Term would commence (as if all such representations and warranties were remade as of
        the date the Extension Notice is given and as of the date on which the Extension Term would
        commence and Borrower's delivery of the Extension Notice shall be deemed to be a remaking and
        reaffirmation of all of such representations and warranties as of such dates).

                                   (iv)   Borrower shall deliver to Lender an endorsement or written
        continuation of the title insurance policy issued to Lender as of the date hereof insuring the priority
        of the lien of the Security Instrument, showing that on the commencement date of the Extension
        Term, title to the Property covered by such title insurance policy is vested in Borrower and that no
        exceptions to title to the Property exist, other than those exceptions set forth in the original title
        insurance policy issued to Lender by the title company as of the date hereof.

                                   (v)     Borrower shall deliver to Lender (and, at Lender's request, cause
        to be recorded or filed, as applicable) any and all such other items as Lender may reasonably require
        to confirm or assure the liens and security interests of Lender in the Property (as defined in the
        Security Instrument) continue to be valid and enforceable first priority liens and security interests
        securing the indebtedness evidenced hereby, including without limitation, UCC searches,
        supplemental environmental or engineering reports, consultant's reports, modifications or
        extension agreements and other documentation, all at no cost to Lender.

                                  (vi)     As of the effective date of the Extension Term, there shall be no
      · existing law, rule, regulation or guideline applicable to Lender, this Loan transaction or the Property
        prohibiting or precluding Lender's modification or extension of the Loan or otherwise adversely
        affecting the validity and enforceability of the Loan Documents and the Loan shall be in good
        standing as determined by Lender, in its sole and absolute discretion.

                               (vii)  Borrower shall pay any and all fees and charges incurred in
        connection with the extension of the scheduled Maturity Date, including without limitation,
        attorneys' fees and disbursements incurred by Lender and fees and expenses relating to the

                                                      3


                                                                                                      ATX000003
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 4 of 15


        examination of title, title insurance premiums, surveys, and recording costs, documentary, transfer
        or other similar taxes and revenue stamps.

                                (viii) Borrower shall pay to Lender concurrently with the delivery of the
        Extension Notice an extension fee in an amount equal to $229,322.50.

                                 (ix)    Borrower shall pay all costs and deliver to Lender an interest rate
        cap (fully covering the applicable Extension Term), to the benefit of Lender, with terms (including
        without limitation, a LIBOR "benchmark") acceptable to Lender in Lender's sole but reasonable
        discretion (together with a collateral assignment of such interest rate cap in form and substance
        satisfactory to Lender).

                                (x)     If required by Lender in Lender's sole discretion, Lender's receipt
        of a property condition report (the "PCA") and an appraisal prepared by a third-party for the
        Property, all at Borrower's expense, in form and substance reasonably satisfactory to Lender.

                                 (xi)    The PCA shall have confirmed to Lender's satisfaction that the
        Property is physically in the same (ordinary wear and tear excepted) or better condition than the
        physical condition of the Property as of the date hereof. Further, any and all tenant improvement
        work and capital improvements (either commenced by Borrower or contemplated in the Approved
        Budget) shall have been completed in accordance with the terms of the Loan Documents and the
        applicable Leases.

                                 (xii)    Property shall have maintained a Loan-to-Value Ratio of not more
        than 70%.

                                (xiii) Borrower shall have replenished the Interest Holdback in an
        amount sufficient to pay interest through the following Maturity Date.

                                (xiv) Borrower shall have established the Account at the Depository,
        and entered into a Deposit Account Control Agreement and a Lockbox Agreement, each in form
        and substance acceptable to Lender.

                2.       PREPAYMENTS

         During the first partial calendar month of the term of this Loan (if any), and through and including
April 1, 2019 (collectively, the "Early Prepayment Period"), Borrower may prepay the Loan in full or in
part so long as (i) Borrower gives to Lender not less than ten (10) days and not more than forty-five (45)
days prior irrevocable written notice to Lender specifying the date on which prepayment is to be made (the
"Early Prepayment Date"), (ii) Borrower pays on the Early Prepayment Date: (a) all accrued interest to and
including the Early Prepayment Date; (b) the Yield Maintenance; (c) the Exit Fee (or a prorated portion of
the Exit Fee based on the partial amount of the Loan being prepaid); and (d) all other sums due under this
Note and the other Loan Documents, and (iii) if Borrower prepays only a portion of the Loan, the principal
prepaid shall not be less than Five Hundred Thousand and No/100 Dollars ($500,000.00) (the "Prepayment
Threshold"). Thereafter, Borrower may prepay the Loan in full or in part upon not less than ten (10) days
and not more than forty-five (45) days prior irrevocable written notice to Lender specifying the date on
which prepayment is to be made (the "Prepayment Date") and upon prepayment of: (a) all accrued interest
to and including the Prepayment Date; (b) the Exit Fee (or a prorated portion of the Exit Fee based on the
partial amount of the Loan being prepaid) and (c) all other sums due under this Note and the other Loan
Documents and (iii) if Borrower prepays only a portion of the Loan, the principal prepaid shall not be less
than the Prepayment Threshold. No amount repaid in respect of the Loan may be reborrowed.

                                                     4



                                                                                                    ATX000004
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 5 of 15


        For purposes of this Section 2, "Yield Maintenance" means the aggregate amount of interest that
would have been due to Lender with respect to the amount of principal being prepaid or repaid, for the
period from and after the Early Prepayment Date through and including the end of the Early Prepayment
Period. Such interest shall be calculated by Lender using a Note Rate equal to the interest which is
anticipated to accrue on the amount being prepaid for the period commencing on the date of prepayment
through the end of the Early Prepayment Period at the greater of (i) the. then Note Rate and (ii) the Note
Rate which would be in effect under the Note under the so-called "Forward LIBOR Curve" during the
period being measured.

                 3.      EXCULPATION

                 (a)     Notwithstanding anything in the Loan Documents to the contrary, but subject to
the qualifications hereinbelow set forth, Lender agrees that:

                                  (i)      Borrower shall be liable upon the indebtedness evidenced hereby
        and for the other obligations arising under the Loan Documents to the full extent (but only to the
        extent) of the security therefor, the same being the Property.

                                   (ii)      Judicial or other proceedings brought by Lender against Borrower
        upon an Event of Default shall be limited to the preservation, enforcement and foreclosure, or any
        thereof, of the liens, security titles, estates, assignments, rights and security interests now or at any
        time hereafter securing the payment of this Note and/or the other obligations of Borrower under
        the Loan Documents, and, except with respect to the liability described below in this Section 3, no
        attachment, execution or other writ of process shall be sought, issued or levied upon any assets,
        properties or funds of Borrower other than the Property.

         In the event of a foreclosure of such liens, security titles, estates, assignments, rights or security
interests securing the payment of this Note and/or the other obligations of Borrower under the Loan
Documents, no judgment for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability described below in this Section 3;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 3, BORROWER SHALL BE FULLY AND PERSONALLY LIABLE (AND SUBJECT TO
LEGAL ACTION) FOR PAYMENT AND PERFORMANCE OF EACH OF THE FOLLOWING:

                                           (A)     for any and all Losses (as defined herein) incurred or
        suffered by Lender and arising out of or in connection with any fraud or material misrepresentation
        or failure to disclose a material fact by Borrower or any of Borrower's principals, officers, general
        partners, managing members or managers, any guarantor, any indemnitor or any agent, employee
        or other person authorized or apparently authorized to make statements, representations or
        disclosures on behalf of Borrower, any principal, officer, general partner or member of Borrower,
        any guarantor or any indemnitor;

                                         (B)     for any and all Losses (as defined herein) incurred or
        suffered by Lender arising out of in connection with any misapplication or misappropriation of any
        proceeds paid under any insurance policies (or paid as a result of any other claim or cause of action
        against any person or entity) by reason of damage, loss or destruction to all or any portion of the
        Property which, under the terms of the Loan Documents, should have been delivered to Lender;

                                         (C)      for any and all Losses (as defined herein) incurred or
        suffered by Lender and arising out of or in connection with any misapplication or misappropriation
        of any proceeds or awards resulting from the condemnation or other taking in lieu of condemnation

                                                       5


                                                                                                       ATX000005
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 6 of 15


      of all or any portion of the Property, or any of them which, under the terms of the Loan Documents,
      should have been delivered to Lender;

                                        (D)      for any and all Losses (as defined herein) incurred or
      suffered by Lender and arising out of or in connection with any misapplication or misappropriation
      of any tenant security deposits or other refundable deposits paid to or held by Borrower or any other
      person or entity in connection with Leases of all or any portion of the Property which are not applied
      in accordance with the terms of the applicable Lease or other agreement;

                                       (E)      for any and all Losses (as defined herein) incurred or
      suffered by Lender and arising out of or in connection with any misapplication or misappropriation
      (including failure to turn over to Lender on demand following an Event of Default) of: (i) any
      tenant security deposits and Rents and Profits collected in advance, (ii) any funds disbursed to
      Borrower from any reserve, (iii) any funds held by Borrower for the benefit of another party, or
      (iv) any other funds due Lender under the Loan Documents.

                                        (F)     for all obligations and indemnities of Borrower under the
      Loan Documents (including, without limitation, the Hazardous Substances Indemnity Agreement
      dated of even date herewith) relating to hazardous or toxic substances or compliance with
      environmental laws and regulations to the full extent of any losses or damages (including, but not
      limited to, those resulting from diminution in value of the Property) incurred by Lender as a result
      of the existence of such hazardous or toxic substances or failure to comply with environmental laws
      or regulations;

                                       (G)     all Rents and Profits, issues, products and income of the
      Property received or collected by or on behalf of Borrower after an Event of Default (excluding
      payments collected by Lender) and not applied to payment of principal, interest and other amounts
      due under this Note and the other Loan Documents, and to the payment of actual and reasonable
      operating expenses of the Property, as they become due or payable (except to the extent that such
      application of such funds is prevented by bankruptcy, receivership, or similar judicial proceeding
      in which Borrower is legally prevented from directing the disbursement of such sums);

                                         (H)     for any and all Losses (as defined herein) incurred or
      suffered by Lender and arising out of or in connection with waste committed with respect to the
      Property by, or damage to the Property as a result of the intentional misconduct or gross negligence
      of Borrower or any of Borrower's principals, officers, partners, managing members, or managers,
      any guarantor, any indemnitor, or any agent or employee of any such persons, or any removal of
      the Property in violation of the terms of the Loan Documents;

                                        (I)     for failure to pay any valid taxes, assessments, mechanic's
      liens, materialmen's liens or other liens which could create liens on any portion of the Property
      which would be superior to the lien or security title of the Security Instrument or the other Loan
      Documents, to the full extent of the amount claimed by any such lien claimant except, with respect
      to any such taxes or assessments, to the extent that (i) the Rents and Profits, issues, products and
      income of the Property are insufficient to pay such amounts, and (ii) funds have been deposited
      with Lender pursuant to the terms of any Loan Documents specifically for the applicable taxes or
      assessments and not applied by Lender to pay such taxes and assessments, and as to any other
      lienable event, to the extent adequate security therefor has been posted by Borrower;




                                                   6


                                                                                                   ATX000006
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 7 of 15


                                          (J)     for all obligations set forth in the Loan Documents,
        including without limitation the payment of all principal, interest, and other amounts under the
        Note, in the event of any violation of Section 9.10 of the Loan Agreement [Single Purpose Entity];

                                          (K)      for all obligations set forth in the Loan Documents,
        including without limitation the payment of all principal, interest, and other amounts under the
        Note, in the event of any transfer of or further encumbrance placed on the Property in violation of
        Section 9.9 of the Loan Agreement [Transfer];

                                           (L)      for all obligations set forth in the Loan Documents,
        including without limitation the payment of all principal, interest, and other amounts under this
        Note, if Borrower shall voluntarily file a petition under Title 11 of the U.S. Code (the "Act"), as
        such Act may from time to time be amended, or under any similar or successor Federal statute
        relating to bankruptcy, insolvency, arrangements or reorganizations, or under any state bankruptcy
        or insolvency act, or file an answer in any involuntary proceeding admitting insolvency or inability
        to pay debts, or if Borrower shall fail to seek dismissal within ninety (90) days of the filing of any
        such involuntary proceeding, or fail to obtain a vacation of any such involuntary proceeding within
        one hundred twenty (120) days of the filing of such involuntary proceeding, or if any affiliate of
        Borrower initiates or joins in any such involuntary proceeding against Borrower, or if Borrower
        shall be adjudged a bankrupt, or if a trustee or receiver shall be appointed for Borrower or
        Borrower's property, or if the Property shall become subject to the jurisdiction of a Federal
        bankruptcy court or similar state court, or if Borrower shall make an assignment for the benefit of
        Borrower's creditors, or if there is an attachment, execution or other judicial seizure of any portion
        of Borrower's assets and such seizure is not discharged within ten (10) days;

                                         (M)      for all obligations set forth in the Loan Documents,
        including without limitation the payment of all principal, interest, and other amounts under this
        Note, upon any action by Borrower or any guarantor or indemnitor under any indemnity or guaranty
        executed in connection with the Loan which prevents Lender from lawfully taking possession of
        the Property after an Event of Default; and

                                        (N)    for any and all Losses (as defined herein) incurred or
        suffered by Lender in the event Borrower fails to complete, or fails to cause to be completed, the
        Required Work in accordance with the terms of the Loan Agreement.

As used in this Section 3, "Losses" shall mean and include any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, diminutions in value, fines, penalties, charges, fees, expenses, judgment, awards, amounts paid
in settlement, punitive damages, foreseeable and unforeseeable consequential damage, of whatever kind or
nature (including but not limited to reasonable attorneys' fees (which attorneys' fees shall include but not
be limited to appellate fees and reasonable fees for all paralegals, legal assistants and other
paraprofessionals)) and other costs of defense). Notwithstanding the foregoing, Borrower shall not be liable
for any Losses that are attributable to the gross negligence or willful misconduct of Lender.

        References herein to particular sections of the Loan Documents shall be deemed references to such
sections as affected by other provisions of the Loan Documents relating thereto. Nothing contained in this
Section 3 shall (x) be deemed to be a release or impairment of the indebtedness evidenced by this Note or
the other obligations of Borrower under the Loan Documents or the lien of the Loan Documents upon the
Property, or (y) preclude Lender from foreclosing the Loan Documents in case of any default or from
enforcing any of the other rights of Lender except as stated in this Section 3, or (z) release, relieve, reduce,
waive, limit or impair in any way whatsoever any obligation of any party to the Indemnity and Guaranty

                                                       7


                                                                                                       ATX000007
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 8 of 15


Agreement and Hazardous Substances Indemnity Agreement each of even date herewith executed and
delivered in connection with the indebtedness evidenced by this Note.

                 (b)    Notwithstanding anything to the contrary in this Note, the Security Instrument or
any of the other Loan Documents, Lender shall not be deemed to have waived any right which Lender may
have under Section 506(a), 506(b), llll(b) or any other provisions of the U.S. Bankruptcy Code to file a
claim for the full amount of the indebtedness evidenced hereby or secured by the Security Instrument or
any of the other Loan Documents or to require that all collateral shall continue to secure all of the
indebtedness owing to Lender in accordance with this Note, the Security Instrument and the other Loan
Documents.

                 4.       DEFAULT

                 (a)      It is hereby expressly agreed that should any default occur in the payment of
principal or interest as stipulated above and such payment is not made within five (5) days after the date
such payment is due (except that no grace or notice period is provided for the payment of principal and
interest due on the Maturity Date), or should any other "Event of Default" or any default not cured within
any applicable grace or notice period occur under any other Loan Document, then an event of default (an
"Event of Default") shall exist hereunder, and in such event the indebtedness evidenced hereby, including
all sums advanced or accrued hereunder or under any other Loan Document, and all unpaid interest accrued
thereon and the Exit Fee, shall, at the option of Lender and with notice to Borrower, at once become due
and payable and may be collected forthwith, whether or not there has been a prior demand for payment and
regardless of the stipulated date of maturity.

                  (b)     In the event that any payment is not received by Lender on the date when due
(subject to the applicable grace period), then in addition to any default interest payments due hereunder and
any other amounts due under the Loan Documents, Borrower shall also pay to Lender a late charge in an
amount equal to five percent (5.0%) of the amount of such overdue payment. So long as any Event of
Default exists, regardless of whether or not there has been an acceleration of the indebtedness evidenced
hereby, and at all times after maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this Note from (i) the date of the
occurrence of any such Event of Default or, in the case of any monetary Event of Default, the due date of
the payment giving rise to such Event of Default, through and including (ii) the date such Event of Default
is cured or, in the case of any monetary Event of Default, the full amount of the payment due is credited or
the outstanding principal amount evidenced hereby, together with all interest accrued and unpaid thereon
and all other amounts payable under and with respect to the Loan Documents is paid and credited at the
Default Interest Rate. "Default Interest Rate" shall mean a rate per annum equal to the lesser of (a) five
percent (5.0%) in excess of the Note Rate, or (b) the maximum rate of interest, if any, which may be charged
or collected from Borrower under applicable law and such default interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or impracticable to determine
Lender's actual damages resulting from any late payment or default, and such late charges and default
interest are reasonable estimates of those damages and do not constitute a penalty.

                  (c)     The remedies of Lender in this Note or in the Loan Documents, or at law or in
equity, shall be cumulative and concurrent, and may be pursued singly, successively or together in Lender's
discretion. In the event this Note, or any part hereof, is collected by or through an attorney-at-law, Borrower
agrees to pay all costs of collection including, without limitation reasonable attorneys' fees (including but
not limited to appellate fees and fees for all paralegals, legal assistants and other paraprofessionals) and
disbursements. In addition, in connection with any other action arising from or in connection with this
Note, Lender shall be entitled to an award of its costs and expenses, including without limitation reasonable
attorneys' fees (including but not limited to appellate fees and fees for all paralegals, legal assistants and

                                                      8


                                                                                                      ATX000008
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 9 of 15


other paraprofessionals) and disbursements, incurred or paid before and at trial or any other proceeding
which may be instituted, at any tribunal level, and whether or not suit or any other proceeding is instituted.

                 (d)     The indebtedness evidenced by this Note and the obligations created hereby are
secured by, among other things, the Security Instrument. All of the terms and provisions of the Loan
Documents are incorporated herein by reference. Some of the Loan Documents are to be filed for record
on or about the date hereof in the appropriate public records.

                 (e)     Time is of the essence with respect to this Note and the provisions herein
contained.

                 5.      LIMIT OF VALIDITY

         Notwithstanding anything herein to the contrary, if at any time the interest rate applicable to the
Loan, together with all fees, charges and other amounts which are treated as interest on the Loan under
applicable law (collectively the "Charges"), shall exceed the maximum lawful rate (the "Maximum Rate")
which may be contracted for, charged, taken, received or reserved by Lender in accordance with applicable
law, the rate of interest payable in respect of the Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of the Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to Lender in respect of other indebtedness
or periods shall be increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Note Rate shall have been received by Lender. If, for any reason
whatever, the Charges paid or received on the Loan produces a rate which exceeds the Maximum Rate,
Lender shall credit against the principal of the Loan (or, if such indebtedness shall have been paid in full,
shall refund to the payor of such Charges) such portion of said Charges as shall be necessary to cause the
interest paid on the Loan to produce a rate equal to the Maximum Rate. All sums paid or agreed to be paid
to the holders of the Loan for the use, forbearance or detention of the Loan shall, to the extent required to
avoid or minimize usury and to the extent permitted by applicable law, be amortized, prorated, allocated
and spread throughout the full term of this Note, so that the interest rate does not exceed the Maximum
Rate. The provisions of this Section shall control all agreements, whether now or hereafter existing and
whether written or oral, between the parties hereto. On each day, if any, that Texas law establishes the
Maximum Rate, the Maximum Rate shall be the "weekly ceiling" (as defined in Chapter 303 of the Texas
Finance Code (the "Texas Finance Code")) for that day. Lender may from time to time, as to current and
future balances, implement any other ceiling under the Texas Finance Code by notice to Borrower, if and
to the extent permitted by the Texas Finance Code. Without notice to Borrower or any other person or
entity, the Maximum Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law fluctuates.

                 6.      NOWAIVER: AMENDMENT

         No failure to accelerate the indebtedness evidenced hereby by reason of default hereunder,
acceptance of a partial or past due payment, or indulgences granted from time to time shall be construed
(a) as a novation of this Note or as a reinstatement of the indebtedness evidenced hereby or as a waiver of
such right of acceleration or of the right of Lender thereafter to insist upon strict compliance with the terms
of this Note, or (b) to prevent the exercise of such right of acceleration or any other right granted hereunder
or by any applicable laws; and Borrower hereby expressly waives the benefit of any statute or rule of law
or equity now provided, or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing. No extension of the time for the payment of this Note or any installment due
hereunder made by agreement with any person or any guarantor now or hereafter liable for the payment of
this Note shall operate to release, discharge, modify, change or affect the original liability of Borrower

                                                      9


                                                                                                      ATX000009
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 10 of 15


under this Note, either in whole or in part, unless Lender agrees otherwise in writing. This Note may not
be waived, changed, modified or discharged orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is sought.

                 7.      WAIVERS

         Presentment for payment, demand, protest and notice of demand, intent to accelerate, acceleration,
protest and nonpayment and all other notices are hereby waived by Borrower. Borrower hereby, for itself
and any other person or entity claiming by, through, under or on behalf of Borrower, further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement, exemption and homestead
now or hereafter provided by the Constitution and laws of the United States of America and of each state
thereof, both as to itself and in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the other Loan Documents.

                 8.      USE OF FUNDS

        Borrower hereby warrants, represents and covenants that no funds disbursed hereunder shall be
used for personal, family or household purposes, but only for commercial and business uses and purposes
as represented, disclosed and certified to Lender by Borrower prior to the date hereof.

                 9.      ENFORCEABILITY

         This Note sha11 be interpreted, construed and enforced according to the laws of the State of Texas
(without reference to the conflicts of law rules of the State of Texas). The terms and provisions hereof shall
be binding upon and inure to the benefit of Borrower and Lender and their respective heirs, executors, legal
representatives, successors, successors-in-title and assigns, which shall include, without limitation, a
transferee pursuant to Section 12.13 of the Loan Agreement, whether by voluntary action of the parties or
by operation of law (without implying Lender's consent to any transfer or further encumbering of the
Property in violation of Section 9.9 of the Loan Agreement). As used herein, the terms "Borrower" and
"Lender" shall be deemed to include their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or by operation of law. If
Borrower consists of more than one person or entity, each shall be jointly and severally liable to perform
the obligations of Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the singular shall include the plural
and vice versa. Titles of articles, sections, clauses and paragraphs are for convenience only and in no way
define, limit, amplify or describe the scope or intent of any provisions hereof. This Note shall not be
construed more strictly against one party than against the other merely by virtue of the fact that this Note
may have been physically prepared by one of the parties, or such party's counsel, it being agreed that all
parties and their respective counsel have mutually participated in the negotiation and preparation of this
Note. This Note and the other Loan Documents contain the entire agreements between the parties hereto
relating to the subject matter hereof and thereof, and all prior agreements relative hereto and thereto which
are not contained herein or therein are terminated. Lender may sell, transfer and deliver the Loan
Documents to one or more investors in the secondary mortgage market. In connection with such sale,
Lender may retain or assign responsibility for servicing the Loan or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to, any subservicer or master
servicer, on behalf of the investors. All references to Lender herein shall refer to and include, without
limitation, any such servicer, to the extent applicable.




                                                     10


                                                                                                      ATX000010
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 11 of 15


                 10.      UNCONDITIONAL PAYMENT

         Borrower is and shall be obligated to pay principal, interest and any and all other amounts which
become payable hereunder or under the other Loan Documents absolutely and unconditionally and without
any abatement, postponement, diminution or deduction and without any reduction for counterclaim or
setoff. In the event that at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent conveyance under any
bankruptcy, insolvency or other debtor relief law, then the obligation to make such payment shall survive
any cancellation or satisfaction of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and such payment shall be
immediately due and payable upon demand.

                 11.      TAXES

         Borrower shall pay the cost of all revenue, tax or other stamps now or hereafter required by law at
any time to be affixed to this Note, to the Security Instrument and/or to any other Loan Document; and if
any tax is now or hereafter imposed with respect to notes of the nature of this Note or debts of the nature
of the debt evidenced by this Note, Borrower agrees to pay to Lender upon demand the amount of such tax,
and hereby waives any contrary provision of any law or rule of court now or hereafter in effect.

                 12.      SEVERABILITY

         In the event any one or more of the provisions contained in this Note shall for any reason be held
to be invalid, illegal, or unenforceable in any respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. Furthermore, in the event that the application of
any provision of this Note to any person or circumstance shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part, or in any respect, then, and in any event, such invalidity, illegality or
unenforceability shall not be deemed to affect the application of such provision to any person or entity or
circumstance against whom or which such application is legal, valid and enforceable.

                 WAIVER; EXIT FEE

Upon the Maturity Date (including any acceleration thereof), or upon Borrower's prepayment of this Note
pursuant to Section 2 hereof, a fee (the "Exit Fee") in the amount of $114,661.25 shall be due and payable
by Borrower to Lender in cash or immediately available funds.

TO THE EXTENT THE YIELD MAINTENANCE OR THE EXIT FEE IS DEEMED IN WHOLE OR IN
PART TO CONSTITUTE A CHARGE, FEE OR PENALTY FOR PREPAYMENT OF THE LOAN
(ALTHOUGH NOT INTENDED AS SUCH), BORROWER HEREBY EXPRESSLY (A) WAIVES ANY
RIGHTS IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THIS NOTE, IN WHOLE OR IN
PART, WITHOUT PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE,
AND (B) AGREES THAT, IF, FOR ANY REASON, A PREPAYMENT OF ANY OR ALL OF THIS
NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF
THIS NOTE BY LENDER ON ACCOUNT OF ANY DEFAULT BY BORROWER UNDER THIS
NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER DOCUMENT SECURING THIS NOTE,
INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER, DISPOSITION OR FURTHER
ENCUMBRANCE AS PROHIBITED OR RESTRICTED HEREIN AND BY THE SECURITY
INSTRUMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY, CONCURRENTLY
THEREWITH, THE YIELD MAINTENANCE AND THE EXIT FEE THAT WOULD THEN BE DUE.

                                                       11


                                                                                                        ATX000011
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 12 of 15


BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER HEREBY
DECLARES THAT LENDER'S AGREEMENT TO MAKE THE LOAN EVIDENCED BY THIS NOTE
AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES
ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER, FOR THIS
W AIYER AND AGREEMENT.



      13.   SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

              (a)  BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, (i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH
THE LAND (AS DEFINED IN THE SECURITY INSTRUMENT) IS LOCATED OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE OR
ANY OTHER OF THE LOAN DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE IN WHICH THE LAND (AS DEFINED IN THE SECURITY
INSTRUMENT) IS LOCATED, (iii) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND
(iv) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT BORROWER WILL NOT
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM WITH RESPECT TO THIS
NOTE (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER CONSENTS
AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN
ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL,
POSTAGE PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN
SECTION 12.4 OF THE LOAN AGREEMENT, AND CONSENTS AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED
IN ANY OTHER MANNER PERMITTED BYLAW).

             (b)   EACH OF BORROWER AND LENDER HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(1) ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY
OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY. THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED
HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH BOTH SIDES
AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO
HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED
HEREIN. ANY PARTY TO THIS NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THEWAIYER OF THEIR RIGHT TO TRIAL BY JURY.




                                       12



                                                                          ATX000012
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 13 of 15


        14.     INCREASED COSTS

                  (a)     All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, reserves or withholdings imposed, levied, ·collected, withheld or assessed by any governmental
authority, which are imposed, enacted or become effective after the date hereof (such non-excluded taxes
being referred to collectively as "Foreign Taxes"), excluding income and franchise taxes of the United
States of America imposed by the jurisdiction under the laws of which Lender is organized or any political
subdivision or taxing authority thereof or therein or imposed by the jurisdiction of Lender's applicable
lending office where Lender is resident or engaged in business or any political subdivision or taking
authority thereof or therein. If any Foreign Taxes are required to be withheld from any amounts payable to
Lender hereunder, the amounts so payable to Lender shall be increased to the extent necessary to yield to
Lender (after payment of all Foreign Taxes) interest or any such other amounts payable hereunder at the
rate or in the amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to applicable
law by Borrower, as promptly as possible thereafter, Borrower shall send to Lender an original official ·
receipt, if available, or certified copy thereof showing payment of such Foreign Tax. Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such Foreign Tax when due to the appropriate
taxing authority or any failure by Borrower to remit to Lender the required receipts or other required
documentary evidence.

                 (b)      In the event that any change in any requirement of law or in the interpretation or
application thereof, or compliance by Lender with any request or directive (whether or not having the force
of law) hereafter issued from any central bank or other governmental authority:

                         (A)     shall hereafter impose, modify or hold applicable any reserve, capital
                adequacy, tax, special deposit, compulsory loan or similar requirement against assets held
                by, or deposits or other liabilities in or for the account of, advances or loans by, or other
                credit extended by, or any other acquisition of funds by, any office of Lender which is not
                otherwise included in the determination of LIBOR hereunder;

                         (B)     shall hereafter have the effect of reducing the rate of return on Lender's
                capital as a consequence of its obligations hereunder to a level below that which Lender
                could have achieved but for such adoption, change or compliance (taking into consideration
                Lender's policies with respect to capital adequacy) by any amount deemed by Lender to
                be material; or

                         (C)     shall hereafter impose on Lender any other condition and the result of any
                of the foregoing is to increase the cost to Lender of making, renewing or maintaining loans
                or extensions of credit or to reduce any amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender within ten (10) days of written demand, any
additional amounts necessary to compensate Lender for such additional cost or reduced amount receivable
as determined by Lender in its reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection, Lender shall provide Borrower with not less than thirty (30) days'
notice specifying in reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrower shall be conclusive in the absence of manifest error. This provision shall survive
payment of this Note and the satisfaction of all other obligations of Borrower under the Loan Agreement
and the Loan Documents.

                                                    13


                                                                                                    ATX000013
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 14 of 15


         Borrower agrees to indemnify Lender and to hold Lender harmless from any loss or expense which
Lender sustains or incurs as a consequence of (A) any default by Borrower in payment of the principal of
or interest on a LIBOR loan, including, without limitation, any such actual out-of-pocket loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR loan hereunder), and (B) any prepayment (whether voluntary or mandatory) of the LIBOR loan on
a day that is not the last day of an Interest Period, including, without limitation, such actual out-of-pocket
loss or expense arising from interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR loan hereunder; provided, however, Borrower shall not indemnify Lender from any
loss or expense arising from Lender's willful misconduct or gross negligence. This provision shall survive
payment of this Note in full and the satisfaction of all other obligations of Borrower under the Loan
Agreement and the other Loan Documents.



                    [END OF TEXT; SIGNATURE FOLLOWS ON NEXT PAGE]




                                                     14


                                                                                                     ATX000014
19-11527-tmd Doc#27-3 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 1 - $22 932
       250 Promissory Note dated September 21 2018 in favor Pg 15 of 15



         IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date first
  above written.



                                      BORROWER:


                                                                      ny,




                                      7400 SOUTH CONGRESS, LLC,
                                      a Delaware li ·ted liability co ny,

                                      By:




                         [SIGNATURE PAGE TO PROMISSORY NOTE]




                                                                                           ATX000015
